Opinión disidente del
Juez Asociado Señor Negrón García.
No debemos olvidar que la Constitución fue concebida como un todo orgánico, como un cuerpo integral. No se creó como un conjunto de parcelas autónomas, desprendido de esa unidad entera que conforma su esencia. Es por esa razón que al inter-pretarla es preciso respetar su cabalidad; de lo contrario, nos abocamos al riesgo de trastocar la totalidad de su constancia y de alterar el cuidadoso esquema de balances de poderes.
La regla de hermenéutica a favor de una interpretación que mantenga la constitucionalidad de la ley —Amy v. Adm. Deporte Hípico, 116 D.P.R. 414 (1985); Milán Rodríguez v. Muñoz, 110 D.P.R. 610 (1981); Negrón Soto v. Gobernador, 110 D.P.R. 664 (1981); P.S.P. v. Com. Estatal de Elecciones, 110 D.P.R. 400 (1980)— y la de presunción de constitucionalidad no son absolu-tas. Nunca deben impedirnos definir y establecer las coordenadas correctas y los límites de las facultades de los Foderes Ejecutivo y Legislativo.
Y es que la Constitución provee un esquema de pesos y contrapesos para regir procesos duraderos, más allá de un cuatrienio en particular. No debe, pues, confundirse la armonía pasajera y el consenso coyuntura! propio de un momento en que un solo partido político controla ambas ramas. For esa razón la presente decisión, al igual que cualesquiera otras, tiene que superar esa visión inmediata y debe ser capaz de proyectarse hacia el futuro con mayor perspectiva.
El hecho de que los representantes máximos de las Ramas Ejecutiva y Legislativa hayan comparecido unidos a abogar por la constitucionalidad de la Ley Núm. 138 de 22 de julio de 1988 (2 L.P.R.A. sec. la et seq.) no es determinante. La controversia es más compleja. Más allá de la disertación abstracta de teoría constitucional que discurre en la opinión mayoritaria, ese frente *430común nos pone nuevamente en el umbral del dilema perenne: ¿DEMOCRACIA O PARTIDOCRACIA?
A la larga tenemos un producto constitucional adulterado. Emerge debilitada la figura del Primer Ejecutivo. Ante la Asam-blea Legislativa, el uso de sus prerrogativas constitucionales como herramientas para negociar, lograr consenso y adelantar legislación —incluso nombramientos— disminuye significativa-mente.
I
El Senador Nicolás Nogueras, Hijo instó demanda contra el Gobernador, Hon. Rafael Hernández Colón y los presidentes del Senado y de la Cámara de Representantes, Hons. Miguel Hernández Agosto y José R. Jarabo, respectivamente. Pidió que se declarara inconstitucional la mencionada Ley Núm. 138, que estableció dos (2) sesiones ordinarias anuales para los trabajos de la Asamblea Legislativa.(1) De acuerdo con dicho estatuto, la primera sesión ordinaria comenzaría el segundo lunes del mes de enero y se extendería hasta el 31 de mayo, mientras que la segunda se iniciaría el segundo lunes del mes de septiembre y duraría hasta el 31 de octubre.
Los demandados comparecieron y sostuvieron la constitucionalidad de la ley. Ambas partes recurrieron a los debates de la Asamblea Constituyente para apuntalar sus respec-tivas contenciones.
Oportunamente, el Tribunal Superior, Sala de San Juan (Hon. Wilfredo Alicea López, Juez), emitió una extensa y documentada sentencia. En virtud de un recuento histórico de las disposiciones antecesoras a la Sec. 10 del Art. Ill de la Constitución, L.ER.A., *431Tomo 1, las discusiones en la Asamblea Constituyente y el debate habido al aprobarse 1a Ley Núm. 9 de 9 de abril de 1954 (2 L.P.R.A. secs. 1a y 202 et seq.) —que instrumentó la duración de las sesiones ordinarias— concluyó que “[n]o se facultó expresa-mente a la Asamblea Legislativa para legislar creando más de una sesión ordinaria anual”. Apéndice, pág. 40. No obstante, movido en gran parte por “consideraciones de política pública de sana administración de la justicia”, amén de consideraciones de índole práctica, dispuso expresamente que su dictamen tendría carácter prospectivo.
El Gobernador y los presidentes de los cuerpos legislativos apelaron ante este Foro. La mayoría de sus integrantes han acogido sus reclamos, apoyándose en los fundamentos siguientes: (1) nuestra Legislatura está facultada para legislar sobre todo aquello que no está expresa o implícitamente prohibido por el propio texto de la Constitución (opinión mayoritaria, págs. 413-414); (2) la creación de una nueva sesión ordinaria es compatible con la naturaleza de cuerpo de carácter continuo de la Asamblea Legislativa (opinión mayoritaria, pág. 423), y (3) no constituye una indebida intromisión en las facultades de la Rama Ejecutiva porque no afecta la facultad del Gobernador para convocar a la Legislatura a sesión extraordinaria para hacer nombramientos de receso ni para efectuar vetos de bolsillo (opinión mayoritaria, págs. 426-430).
Disentimos.
í — í 1 — i
En su obra Historia Constitucional de Puerto Rico, Río Piedras, Ed. U.P.R., 1982, Vol. III, pág. 135, José Trías Monge, al iniciar el análisis histórico del proceso legislativo (capítulo XXXIV) expone LA VISIÓN QUE PREDOMINÓ en la Asam-blea Constituyente en torno a los límites del Poder Legislativo:
La Convención Constituyente efectuó algunos cambios de impor-tancia en el proceso legislativo, pero no la reforma afondo que la ocasión ofrecía y que el país necesitaba. Varias razones explican *432este hecho: el deseo de NO hacer una constitución muy distinta a la Ley Orgánica; el compromiso ideológico y emocional que muchos delegados a la Convención, en su mayoría legisladores, tenían con las estructuras, procedimientos y mitos de la Ley Orgánica en este campo; y la resistencia a aceptar la hondura de la brecha entre la constitución escrita y la real respecto al papel de la Asamblea Legislativa. (Enfasis suplido.)
Luego de incursionar en la experiencia del Acta Foraker y del Acta Jones, el licenciado Trías Monge nos señala que para 1951, frente al Gobernador, la Asamblea Legislativa “era un cuerpo esencialmente pasivo” y que existía entre los legisladores una “frustración subyacente [que] se revelaba en diversos modos y repercutiría ADVERSAMENTE en la redacción del Art. III de la Constitución de Puerto Rico”. (Énfasis suplido.) Trías Monge, op. cit., pág. 137. Después concluye que “[o]tra manifestación, finalmente, de dicha frustración, fue el apego a las viejas insti-tuciones y modos de proceder, su identificación inconsciente con el antiguo prestigio del parlamento, LA CONSIGUIENTE IN-DISPOSICIÓN A CAMBIARLOS. ESTO NO SOLAMENTE CONTRIBUYÓ A LA TENDENCIA VISIBLE EN LA CON-VENCIÓN CONSTITUYENTE A MANTENER EN LO POSI-BLE LAS INSTITUCIONES Y USOS CONSAGRADOS EN LA LEY ORGANICA, sino que causó también el fracaso de algunas de las reformas constitucionales intentadas, al establecer honda brecha entre la constitución real y la escrita. Veremos así, por ejemplo, cómo una de las reformas más Adtales que ensaya la Convención Constituyente, LA IMPARTICIÓN DE CARÁCTER DE CUERPO CONTINUO A LA ASAMBLEA LEGISLATIVA NUNCA SE CONVIRTIÓ EN REALIDAD EN LA MEDIDA DESEADA Y NECESARIA”. (Énfasis suplido.) íd., pág. 138.
La decisión mayoritaria de hoy se aparta diametralmente de esa \dsión. Casi cuatro (4) décadas después, una nueva generación de Jueces de este Tribunal ignora la realidad dibujada por el licenciado Trías Monge. Se intenta así superar las “frustraciones” de los delegados de la Constituyente. A esos efectos expiden una “Carta Blanca” a la Asamblea Legislativa para intervenir *433peligrosamente con el delicado balance que presupone nuestro sistema de pesos y contrapesos. El resultado neto de ese dictamen es que poda significativamente unas prerrogativas básicas del Gobernador de Puerto Rico.
La principal falla metodológica de la opinión mayoritaria es su carácter fragmentado. Esto le impidió evaluar integralmente la verdadera panorámica que prevaleció en la Asamblea Constitu-yente en 1952, según se expuso antes, y por ende, la intención que quedó plasmada en la Constitución.
i — I I — I H-l
En lo que respecta a la controversia ante nos, desde la vigencia del Acta Jones reconocimos hace siete (7) décadas que “resulta claro que hay dos clases de sesiones que puede celebrar la Asamblea Legislativa de Puerto Rico; una que es la ordinaria, que comienza el día en que está determinado en la ley; la otra, [extraordinaria,] que se celebra cuando el Gobernador la convoca para asuntos de interés público, diferenciándose ambas en cuanto al tiempo de duración de sus sesiones. . Mun. de Quebradillas v. See. Ejecutivo, 27 D.P.R. 147, 158 (1919).
Esta percepción —una sola sesión ordinaria anual— era el modelo legal y funcional que existía al momento de los miembros de la Asamblea Constituyente reunirse, debatir y redactar la Constitución. Fue la premisa articulada por sus delegados, incluso los protagonistas más activos que, de paso, eran abogados. De los ochenta y dos (82) delegados electos y participantes en la Asam-blea Constituyente, treinta y cuatro (34) gozaban de esa condición. A tal efecto, el estudio meticuloso y exhaustivo de ese legado revela claros indicadores que desvirtúán la tesis mayoritaria. Veamos.
Por todos es conocido la influencia que sobre dicho cuerpo tuvieron los informes sometidos por la Escuela de Administra-ción Pública de la Universidad de Puerto Rico. En lo atinente fueron decisivas. La obra La nueva Constitución de Puerto Rico recoge fielmente la realidad del modelo imperante de una sola sesión ordinaria anual.
*434Bajo el subtítulo Sesiones Legislativas se discutió el asunto, así como las posibles alternativas:
La frecuencia y duración de las sesiones legislativas se consi-deran, por lo común, problemas de conveniencia práctica. La sesión anual es característica de los Parlamentos del Reino Unido y de los dominios. La Constitución Francesa de 1946 incluye una disposición constitucional que requiere a la Asamblea Nacional reunirse anualmente y la Constitución Italiana incluye una cláusula semejante. Esta es también la práctica en la gran mayoría de las demás naciones.
En los Estados Unidos, siguiendo el ejemplo inglés, la Constitu-ción Federal determina que el Congreso se reunirá por lo menos una vez al año. Siete de las legislaturas estatales celebran sesiones anuales, y el resto se reúne cada dos años. Las sesiones legislativas en los estados difieren mucho en su duración. En 21 estados no hay límite constitucional a la duración de las sesiones regulares. El resto fija dicho límite constitucional, o por lo menos obtiene el mismo resultado prescribiendo el número máximo de días por los que devengarán compensación los legisladores.
En Puerto Rico, la Ley Foraker requería que la Cámara de Delegados se reuniera anualmente por no más de sesenta días pero el Gobernador podía convocar sesiones especiales. Bajo el sistema vigente, la Legislatura celebra sesiones anuales por un periodo jijo del segundo lunes de febrero al día 15 de abril. Las sesiones deben ser públicas y ninguna de las Cámaras puede suspenderlas por más de tres días sin el consentimiento de la otra, ni efectuarlas en otro sitio que no sea aquel en el cual están reunidas ambas. (Énfasis suplido y escolios omitidos.) La nueva Constitución de Puerto Rico, Río Piedras, Ed. U.P.R., Escuela de Administración Pública, 1954, págs. 384-385.
Con vista a esta exposición y experiencia, el informe concluía:
Se acepta por lo general que las sesiones anuales deben prefe-rirse a las bienales. La mayoría de los argumentos que se ofrecen en favor de estas últimas se basan en desconfianza de las legislatu-ras y en la creencia, a veces inconsciente, de que legislar es un mal en sí mismo. Este ya no es un criterio válido. El número creciente y la complejidad de las cuestiones públicas que requieren conside-*435ración legislativa, lo mismo que el aumento de las responsabilidades del estado, han anulado los criterios tradicionales sobre las funcio-nes del cuerpo legislativo. Las restricciones tradicionales sobre la duración de sus sesiones son igualmente arcaicas. Lo que importa en este caso es descubrir los medios para hacer a la maquinaria legislativa lo más responsable y eficaz posible.” (Énfasis suplido y escolios omitidos.) La nueva Constitution de Puerto Rico, op. cit.
A base de estas conclusiones y en virtud de unos “argumentos muy sólidos” se recomendó “CONSERVAR EN PUERTO RICO EL SISTEMA ACTUAL DE SESIONES ANUALES y para eliminar de la Carta constitucional cualquier restricción, como la contenida en la ley Orgánica sobre la duración de las sesiones”. (Énfasis suplido.) íd.
Lo expuesto demuestra que la interpretación que hizo la Asamblea Legislativa en la Exposición de Motivos de la citada Ley Núm. 138 —sobre este informe y las recomendaciones de la Escuela de Administración Pública— es incorreeta.(2) No apoya la validez constitucional de dos (2) sesiones ordinarias al año. Sólo sostiene la necesidad y facultad de una extensión del término. Incidentalmente, al aludir la mayoría a esa interpretación (opinión mayoritaria, pág. 421) ha incurrido en lo que podríamos caracte-rizar, si se nos permite acuñar la expresión, en un “anatocismo judicial-legislativo”, esto es, cuando un tribunal funda la interpre-tación de una facultad legislativa en la interpretación que a su vez hace la propia Asamblea Legislativa.
IV
Aparte de lo expuesto, el debate sobre varias disposiciones constitucionales y el lenguaje finalmente aprobado nos permite, sin reservas, coincidir con el licenciado Trías Monge en que la Asamblea Constituyente “man[tuvo] en lo posible las [viejas] *436instituciones y usos consagrados en la Ley Orgánica [Jones]...” (Énfasis suplido.) Trías Monge, op. cit, pág. 138. Expliquémoslas.
Primeramente, en términos semánticos el uso continuo en plural de “sesiones ordinarias” en el Informe de la Escuela Graduada de Administración Pública de la Universidad de Puerto Rico, con alusión a la limitación a la actual duración de noventa (90) días, en 1952 sólo podía referirse —y hacía sentido— al modelo existente: una (1) sola sesión ordinaria anual.
Su análisis semántico se extiende al texto en la Sec. 1 del Art. Ill de nuestra Constitución, supra. Su lectura sería suficiente para disponer de esta controversia pues, como afirmara en su estudio el Ledo. Lino J. Saldaña, su letra es “clara e inequívoca”:
Provee que la Asamblea Legislativa “se reunirá en sesión ordi-naria cada año a partir del segundo lunes de enero”. Al referirse en singular a una sesión ordinaria que comenzará cada año a partir del segundo lunes de enero, el significado del precepto constitucional no deja lugar a dudas: habrá una sola sesión ordinaria anual de la Asamblea Legislativa. Sólo la duración de esa única sesión ordinaria puede ser prescrita por ley, según indica textualmente la Sección 10 del Artículo III. Pero no se permite a la Asamblea Legislativa reunirse en sesión ordinaria más de una vez al año. Fuera de esa única sesión ordinaria anual, según provee el texto constitucional, sólo se celebrarán sesiones extraordinarias cuando el Gobernador las convoque, que no podrán extenderse por más de veinte días naturales y en las que sólo podrán considerarse los asuntos especi-ficados en la convocatoria o en el mensaje especial que el Goberna-dor envía durante el curso de la sesión extraordinaria. L.J. Saldaña, Memorando al Hon. Rafael Hernáñdez Colón de 22 de junio de 1987, págs. 3-4.
Y es que cuando en el texto de la Constitución se habla en plural de “sesiones ordinarias”, de ninguna manera se quiso decir que podrían celebrarse varias de esas sesiones en un año. La confusión de la opinión mayoritaria procede de la doble acepción del término “sesión”. Se entiende por “sesión”, por una parte, una unidad mayor que comprende una serie de reuniones constitutivas durante un período amplio, abarcador. Por otra parte, también una sesión es una unidad menor referente a una reunión; una *437asamblea que puede reducirse a una hora, una mañana o un día en lo que puede ser parte en el proceso de una actividad de mayor duración.
Ahora bien, la legislación impugnada presenta escollos cons-titucionales que trascienden los aspectos semánticos y lingüísti-cos. Se trata de problemas sustantivos que chocan con el espíritu y esencia de nuestra Constitución. Expongámoslos.
El primer indicador lo detectamos en las facultades expresa-mente concedidas a la Asamblea Legislativa para la ordenación de sus labores. El Art. Ill, Sec. 10 de la Constitución del Estado Libre Asociado, supra, pág. 341, establece:
La Asamblea Legislativa será un cuerpo con carácter continuo durante el término de su mandato y se reunirá en sesión ordinaria cada año a partir del segundo lunes de enero. La duración de las sesiones ordinarias y los plazos para la radicación y la considera-ción de proyectos serán prescritos por ley. (Énfasis suplido.)
La Sec. 21 del mismo artículo, Const. E.L.A., supra, pág. 347, en lo pertinente, dispone que:
Las cámaras legislativas podrán ventilar procesos de residencia en sus sesiones ordinarias o extraordinarias. Los presidentes de las cámaras a solicitud por escrito de dos terceras partes del número total de los miembros que componen la Cámara de Representantes, deberán convocarlas para entender en tales procesos. (Énfasis suplido.)
Más adelante, en el Art. IV, Sec. 4 de la Constitución del Estado Libre Asociado, L.P.R.A., Tomo 1, ed. 1982, pág. 349, se le confiere al Gobernador el poder de “[c]onvocar la Asamblea Legislativa o el Senado a sesión extraordinaria cuando a su juicio los intereses públicos así lo requieran”. Además, puede proclamar la ley marcial, ante lo cual la legislatura deberá reunirse inme-diatamente a iniciativa propia para ratificar o revocar esa pro-clama.
La lectura armoniosa de estas disposiciones refleja que la Asamblea Legislativa sólo puede reunirse a iniciativa propia en *438dos (2) ocasiones: para considerar procesos de residencia o ratificar o revocar una proclama ejecutiva de la ley marcial. Esta limitación no fue fortuita. Inicialmente, la propuesta original iba encaminada a reconocerle a ambos cuerpos la facultad de reunirse en sesión extraordinaria, previa convocatoria de sus presidentes, a solicitud escrita de dos (2) terceras partes de los miembros de la Cámara de Representantes, para ventilar procedimientos de residenciamiento. A esta propuesta, el delegado Reyes Delgado sometió una enmienda para eliminar la frase “a los fines de ventilar procedimientos de residenciamiento”, con el propósito de expandir esa facultad. De ese modo, la Asamblea Legislativa podría reunirse cuando dos (2) terceras partes de cada uno de los cuerpos lo solicitara. 2 Diario de Sesiones de la Convención Constituyente 838-839 (1961).
Subsiguientemente se propuso una enmienda para que dos (2) terceras partes de cualquiera de las Cámaras pudieran convocar la sesión extraordinaria. Diario de sesiones, supra, pág. 838. El delegado Gelpí entonces sugirió este lenguaje:
Las Cámaras Legislativas podrán reunirse en sesión extraordi-naria previa convocatoria de los presidentes de las mismas a solicitud por escrito de' dos terceras partes de cada cámara para ventilar los asuntos especificados en tal convocatoria así como para los procedimientos de residenciamiento. Diario de Sesiones, supra, pág. 839.
Después, el delegado Alemañy Silva recomendó que el texto consignara la expresión siguiente: “Disponiéndose que cuando dos terceras partes de los miembros de cada una de las cámaras así lo pidan por escrito al gobernador, éste estará obligado a convocar a sesión extraordinaria a la Asamblea Legislativa.” Diario de Sesiones, supra, pág. 841. Esa propuesta generó la oposición del señor Valentín Vizcarrondo, quien señaló:
. . . eso hace una intervención de dos poderes: o sea, el ejecutivo y el legislativo; el legislativo ordenándole al ejecutivo a convocar la Legislatura de Puerto Rico. Y, por esa razón, nosotros nos opone-mos a esta enmienda. Si las cámaras tienen el poder del veto sobre *439el gobernador, no veo cómo podrían ordenarle al gobernador citar la legislatura haciendo una intromisión de ambos poderes que aquí se han tratado de separar. Diario de Sesiones, supra, pág. 842.
Así debatida, la enmienda fue derrotada.
Estos antecedentes revelan que la Asamblea Legislativa sólo tiene facultad para autoconvocarse en sesión extraordinaria en dos (2) ocasiones. Las demás instancias sólo ocurren cuando el Gobernador la convoca para tratar los asuntos que él ha determi-nado. Prevaleció, al decir del licenciado Trías Monge, “el control [ejecutivo] sobre la celebración de sesiones extraordinarias de la Asamblea Legislativa y sobre su agenda”. Trías Monge, op. cit., pág. 153.
No obstante, resulta claro que se eliminó el límite de duración de las sesiones ordinarias, dejándose ese asunto en manos de la Legislatura. Sin embargo, ésa autorización no equivale ni se extiende a una facultad para establecer segundas, terceras o más sesiones ordinarias. El salto histórico, conceptual y jurídico que hoy da la mayoría es muy grande. El abismo constitucional es inmenso. El carácter continuo de la Asamblea Legislativa no tiene ese significado ni equivalencia.
Otro debate que arroja luz es el relativo al Art. V, Sec. 6 de la Constitución del Estado Libre Asociado, L.ER.A., Tomo 1, pág. 357, que trata sobre la facultad concedida a este Tribunal para adoptar reglas procesales y evidenciarlas y que, en lo pertinente, preceptúa que las “reglas así adoptadas se remitirán a la Asam-blea Legislativa al comienzo de su próxima sesión ordinaria y regirán sesenta días después de la terminación de dicha sesión, salvo desaprobación por la Asamblea Legislativa, la cual tendrá facultad, tanto en dicha sesión como posteriormente, para enmen-dar, derogar o complementar cualquiera de dichas reglas, me-diante ley específica a tal efecto”. (Énfasis suplido.)
El proceso que culminó con la aprobación de este texto suscitó este interesante diálogo:
Sr. IRIARTE: Pero digo, si toma acción, si se envían las reglas a la Asamblea Legislativa cuando está en sesión, la Asamblea Legis-*440lativa presenta un proyecto de ley, ¿quiere decir que las reglas están suspendidas hasta que este proyecto se apruebe?
Sr. GUTIÉRREZ FRANQUI: O no se apruebe.
Sr. IRIARTE: ¿O no se apruebe?
Sr. GUTIÉRREZ FRANQUI: Hasta que recese esa sesión.
Sr. IRIARTE: Pero se ha de entender eso así. No lo dice aquí.
Sr. GUTIÉRREZ FRANQUI: Parece que sí.
Sr. IRIARTE: Yo creo que no.
Sr. GUTIÉRREZ FRANQUI: Lo dice claro, dice: “Las reglas así adoptadas se remitirán a la Asamblea Legislativa al comienzo de su próxima sesión ordinaria y no comenzarán hasta la terminación de dicha sesión. ”
Sr. IRIARTE: iY si la Asamblea Legislativa se declara, como el Congreso de los Estados Unidos, en sesión permanente?
Sr. GUTIÉRREZ FRANQUI: Es terminar la sesión. Si es una sesión que no termina, pues no ha terminado la sesión.
Sr. IRIARTE: Creo que eso va a necesitar acción, porque esto puede quedar pendiente. Tengo entendido que lo que estamos haciendo en el Comité Legislativo es determinar que continuamos como el Congreso de los Estados Unidos.
Sr. GUTIÉRREZ FRANQUI: NO, NO. QUE TENGA EXIS-TENCIA CONTINUA PERO NO SESIÓN PERMANENTE. DIOS NOS LIBRE.
Sr. IRIARTE: DIOS NOS LIBRE DE LA SESIÓN PERMA-NENTE, PERO PODREMOS ESTAR EN SESIÓN PERMA-NENTE, CASI LO ESTAMOS. SOLAMENTE QUE TENEMOS LAS SESIONES EXTRAORDINARIAS QUE SUSTITUYEN LA SESIÓN PERMANENTE.
Sr. GUTIÉRREZ FRANQUI: Bueno, yo creo que se puede hacer' de las dos maneras. Creo que hasta esa fue mi idea original que después fue sustituida por ese lenguaje. Yo creo que es lo mismo, hay compañeros que creen que no se le debe poner término a l[a] legislatura y que se debe dejar durante la duración de la sesión, hay *441compañeros que aceptarían esa proposición de noventa días o algo por el estilo, pero la comisión entendió, o prevaleció en la comisión el criterio en la mayoría de los miembros de la comisión de que debía dejarse a la legislatura la consideración de estas reglas hasta la terminación de sus sesiones en el momento que las termine. Sesión Ordinaria. Diario de Sesiones, supra, Yol. 1, págs. 607-608.
Igual conclusión emana de varios pasajes del debate habido respecto al deber del Gobernador —consignado en Art. IV See. 4, Const. E.L.A., supra, pág. 349— de “[p]resentar a la Asamblea Legislativa, al comienzo de cada sesión ordinaria, un mensaje [anual] sobre la situación del Estado . . .”. (Énfasis suplido.) Veamos:
Sr. GUTIÉRREZ FRANQUI:
Ahora bien, mi objeción a la enmienda del compañero: yo entiendo que lo que él propone que se requiera, está requerido en este lenguaje. Si examinamos el lenguaje de la proposición, ésta dispone que el Gobernador presentará a la Asamblea Legislativa, al comienzo de cada sesión ordinaria un mensaje escrito . . . además un informe conteniendo los datos relativos a los recursos del Tesoro de Puerto Rico.
Sr. NEGRÓN LÓPEZ: Deseo contestar al delegado señor Iriarte explicándole .... El presupuesto comprende todas las leyes de asignaciones, que no necesariamente tienen que hacerse en una sola pieza legislativa, que no necesariamente tienen que hacerse me-diante un proyecto de ley y que siquiera tienen que hacerse a través, en el curso, de una sola sesión legislativa.... Si se decide iniciar un programa de gastos del Gobierno de Puerto Rico, de desembolsos de fondos públicos para cualquier fin después de haber recesado la Asamblea Legislativa en su sesión ordinaria y después de haberse consignado el presupuesto, habría un obstáculo consti-tucional para hacer una ley complementaria de presupuesto, una ley distinta de asignaciones.
SR. GARCÍA MÉNDEZ: Señor Presidente
Fundamento de la enmienda, señor Presidente-brevemente. Si se deja esta sección sin esa enmienda esto equivaldría a que el poder ejecutivo sustituiría en sus poderes de poner en ejecución el *442presupuesto anterior a la Asamblea Legislativa por todo un año hasta tanto se reuniera de nuevo en sesión ordinaria la Asamblea Legislativa, mientras que si es hasta tanto la Asamblea Legisla-tiva puede proceder a aprobar el nuevo presupuesto y a su vez, éste es aprobado como se ordene por ley, la actitud del Gobernador sería una de índole transitoria para no dejar que quede en suspenso el funcionamiento del gobierno en tanto la Asamblea Legislativa actúa con los poderes que a ese efecto tiene. Ese es el fundamento. (Énfasis suplido.) Diario de Sesiones, supra, Vo. 1, págs. 882-890.
La importante prerrogativa de hacer nombramientos de receso también contiene lenguaje orientador. Señala:
Nombrar, en la forma que se disponga por esta Constitución o por ley, a todos los funcionarios para cuyo nombramiento esté facultado. El Gobernador podrá hacer nombramientos cuando la Asamblea Legislativa no esté en sesión. Todo nombramiento que requiera el consejo y consentimiento del Senado o de ambas cámaras quedará sin efecto ál levantarse la siguiente sesión ordinaria. (Énfasis suplido.) Art. JY, See. 4, Const. E.L.A., supra, pág. 349.
Este texto, en lo pertinente, produjo una extensa discusión entre algunos delegados, en ocasión del licenciado Fonfrías suge-rir el lenguaje enmendatorio siguiente:
Todo nombramiento, que requiera la aprobación del Senado, deberá ser enviado por el Gobernador a dicho cuerpo legislativo en la primera sesión ordinaria o extraordinaria de dicho Senado, celebrada inmediatamente después de efectuado el nombramiento.
Pudiera ser que el [jefe] ejecutivo hiciera un nombramiento y que en ese momento no lo enviara al Senado, en la primera sesión ordinaria y extraordinaria, y que ese nombramiento hecho resul-tara que fuera de un individuo que no llenara a capacidad, con inteligencia, con honradez, con probidad, el puesto para el cual fue nombrado, y en esta forma quedaría lesionado el poder legislativo, que no tiene la facultad para rechazar o endosar debidamente ese nombramiento. En esta forma, con la enmienda nuestra, se ordena al [jefe] ejecutivo que envíe al Senado todo nombramiento que haga, que sea de nombramiento del Senado. Y además se le dice en qué momento debe remitir ese nombramiento al alto cuerpo legislativo, que es el Senado.
*443Sr. SECRETARIO: Todo nombramiento que requiera la aproba-ción del Senado deberá ser enviado por el Gobernador a dicho cuerpo legislativo en la primera sesión ordinaria o extraordinaria de dicho Senado efectuado inmediatamente después de efectuado el nombramiento.
Sr. GELPÍ: ¿La idea es que se remita por el Gobernador al Senado el primer día de la primera sesión ordinaria o extraordi-nariati El primer día que no dentro de la sesión, sino el primer día de la sesión. Porque lo que sucede actualmente .... Si me permiten argumentar la enmienda ....
Sr. SECRETARIO: La enmienda a la enmienda es para que diga que “todo nombramiento que requiere la aprobación del Senado, deberá ser enviado por el gobernador dentro del primer día de la primera sesión”.
Sr. PARKHURST: Para una enmienda.
Sr. PRESIDENTE: Señor Parkhurst.
Sr. PARKHURST: Que diga “Toda sesión legislativa ordinaria o extraordinaria”.
Sr. GELPÍ: Secundo.
Sr. PRESIDENTE: Debidamente secundada la enmienda a la enmienda.
Sr. FONFRÍAS: No la acepto.
Sr. PRESIDENTE: No se acepta. Si no hay discusión se va a someter a discusión la enmienda a la enmienda. ¿Quiere un turno?
Sr. PARKHURST: Señor Presidente y compañeros delegados: Si el ... si la sesión ordinaria del Senado tiene el derecho de confirmar los nombramientos que haga el Gobernador, también lo tienen las sesiones extraordinarias y no veo ningún motivo por el cual el Gobernador no deba someter sus nombramientos a sesiones extraordinarias, igual que a las sesiones ordinarias. Es lo único.
Sr. FONFRÍAS: Vamos a combatir la enmienda a la enmienda sugerida por el señor Parkhurst. Nuestra oposición a la enmienda se manifiesta sencillamente en que aun cuando en nuestra enmienda no aparece “sesiones extraordinarias”, eso, en forma alguna, impe-*444dirá al [jefe] ejecutivo enviar al Senado en alguna sesión extraor-dinaria, cualquier nombramiento que él hiciere, no importa en cuál de esas sesiones extraordinarias fuere.
El cumplimiento de esas sesiones se hace en la sesión ordinaria, pero eso no impedirá que el [jefe] ejecutivo lo pudiera hacer en cualquier sesión extraordinaria.
Sr. IRIARTE: Me estoy refiriendo a la enmienda del compañero Fonfrías. Lo que acaba de leer, el compañero, que es su enmienda, que es la que dispone, que hasta la sesión ordinaria del Senado no se le sometan al Senado para su aprobación, o confirmación, los nombramientos hechos por el Gobernador cuando no está el Senado en sesión. Por eso digo, iqué razón hay para dejar pendiente a veces por un año, de sesión a sesión del Senado, ordinaria, que serán anualmente las sesiones[?], ¿qué razón ha[y] para dejar durante un año pendiente de confirmación un nombra-miento? Para mantener en rehenes a un funcionario pendiente de la confirmación de su nombramiento, ¿Qué razón hay para eso?
Sr. IRIARTE: Es muy mala la práctica de dejar pendiente esos nombramientos por un período indefinido de una sesión ordinaria a otra del Senado, porque puede ser grandemente molesto para los candidatos. Es muy probable que se reúna el Senado en sesión extraordinaria y se le sometan todos los nombramientos hechos en receso del Senado por el Gobernador de Puerto Rico y que han debido serlo con el perfecto conocimiento de los oficiales correspon-dientes, senadores o representantes de los distritos en donde se han llenado esos nombramientos. Por eso digo que debe incluirse la enmienda esa, que ahorita se rechazó, de que fuera también en las sesiones extraordinarias donde se consideraban nombramientos, y que se dejen solamente de año a año, para hacer las confirmaciones de los empleados. (Enfasis suplido.) 3 Diario de Sesiones de la Convención Constituyente 1851-1854 (1952).
A la luz del anterior y minucioso análisis podemos concluir, sin margen de duda, que el sistema que sirvió de modelo fue el de una sola sesión ordinaria anual. Así quedó cristalizado en la Constitu-ción. Nunca se propuso ni debatió la necesidad de VARIARLO. Por el contrario, las recomendaciones de la Escuela de Adminis-tración Pública fueron “conservar en Puerto Rico el sistema actual de sesiones anuales”, pero eliminar la restricción sobre la *445duración contenida en el Acta Jones. La confusión mayoritaria radica en que ha sido incapaz de distinguir los conceptos frecuen-cia y duración. Ha asimilado ambos conceptos.
V
En cuanto al segundo fundamento en que descansa la opinión mayoritaria —carácter continuo de la Asamblea Legislativa— debemos señalar que es improcedente la analogía, con la situación del Congreso de Estados Unidos. Allí, la idea de “cuerpo perma-nente” es propia de su dinámica peculiar, producto del modo de elegir a los congresistas, los términos de sus cargos y las demás clasificaciones establecidas en el Art. I, Sec. 3 de la Constitución federal, L.ER.A., Tomo 1. Un tercio de los escaños del Senado están sujetos a renovación cada dos (2) años. Por ende, el sistema exige una continuación funcional total para evitar que las labores se vean interrumpidas. Así lo entendió claramente el licenciado Gutiérrez Franqui cuando rechazó la analogía y le indicó al delegado Iriarte: “NO, NO. QUE TENGA EXISTENCIA CONTINUA PERO NO SESIÓN PERMANENTE. DIOS NOS LI-BRE.” Diario de Sesiones, supra, Vol. 1, pág. 608.
Nuevamente son pertinentes las expresiones del licenciado Saldaña:
El precepto de que la Asamblea Legislativa “será un cuerpo con carácter continuo durante el término de su mandato” no desvirtúa ni se refiere a la disposición que ordena una sola sesión ordinaria anual. La continuidad tampoco elimina el control sobre la celebra-ción de sesiones extraordinarias de la Asamblea Legislativa y sobre su agenda que la Sección 10 del Artículo III mantiene en las manos del Gobernador. Sería absurdo sostener que la disposición sobre el carácter continuo del cuerpo que aparece en la primera oración de la Sección 10 del Artículo III está en conflicto con otras disposicio-nes que aparecen en la misma sección. La continuidad del cuerpo no incluye la aprobación de leyes, la confirmación de nombramientos u otros actos legislativos para la validez de los cuales se necesita que la Asamblea Legislativa “esté en sesión”. Sólo permite que “las comisiones legislativas puedan continuar ejerciendo sus funciones *446después de la fecha en que finaliza la sesión ordinaria”, según resolvió nuestro Tribunal Supremo en Hernández Agosto v. Ortiz Montes, 115 D.P.R. 564 (1984), y en Dapena Thompson v. Colberg Ramírez, 115 D.P.R. 650, 653 (1984). (Énfasis suplido.) Saldaña, supra, págs. 4-5.
VI
Finalmente, la ley cuya constitucionalidad hoy sostiene la mayoría limita peligrosa y potencialmente el poder de veto del Primer Ejecutivo.
El Gobernador tiene, también, el poder de vetar medidas legis-lativas. Puede hacer uso de tres formas de veto: el ordinario, el de bolsillo (pocket veto), y el de las partidas (item veto). El veto ordinario se produce cuando el Gobernador devuelve una medida con sus objeciones a la cámara de origen dentro de los diez días (exceptuando los domingos), contados a partir de la fecha en que él la hubiera recibido. En ese caso la medida puede convertirse en ley si las cámaras la reconsideran y la aprueban por dos terceras partes del número total de los miembros que componen cada una de ellas. Si la Asamblea Legislativa levanta sus sesiones antes de expirar el plazo de 10 días que la Constitución da al Gobernador para aprobar o rechazar el proyecto de ley, éste queda relevado de la obligación de devolverlo con sus objeciones en caso de que no lo apruebe. En tal caso, el proyecto se convierte en ley sólo si el Gobernador lo firma dentro de los treinta días de haberlo recibido. Si no lo firma, entonces se produce el veto de bolsillo. El tercer tipo de veto, el de partidas, se aplica al proyecto de asignación de fondos. La Consti-tución autoriza al Gobernador a eliminar una o más partidas o disminuir las mismas, y reducir al mismo tiempo los totales correspondientes. La Constitución no le da, sin embargo, el poder de aumentarlas. El veto de partidas facilita la aprobación de los proyectos de asignaciones y hace menos necesaria la aplicación de la disposición constitucional según la cual si en un año no se aprueba el proyecto de asignaciones queda vigente el presupuesto del año anterior. (Citas omitidas.) C. Ramos de Santiago, El Gobierno de Puerto Rico, Río Fiedras, Ed. Universitaria, 1979, pág. 606.
No es suficiente afirmar escuetamente que la ley impugnada no afectará la facultad del Gobernador para efectuar vetos de bolsillo. Opinión mayoritaria, pág. 427. Todo lo contrario.
*447Por razones que no nos incumbe ahora precisar y juzgar, sabido es que la Legislatura aprueba una parte sustancial de sus medidas en las postrimerías de la sesión ordinaria. Siempre que los trabajos cesen antes de expirar el plazo de diez (10) días para la aprobación o el rechazo del proyecto de ley, el Gobernador podrá vetarlo. De esta manera, bajo el esquema de una sola sesión ordinaria, el veto era efectivo por un período mínimo de seis (6) meses, es decir, hasta que comenzara la sesión ordinaria del año siguiente. Ese período le permitía al Gobernador estudiar con mayor detenimiento la legislación vetada, ejercer inteligente-mente su poder de negociación y, libre de presiones, convocar a una asamblea extraordinaria de entenderlo pertinente y necesa-rio.
Con el nuevo esquema —dos (2) sesiones ordinarias anuales— esa facultad del Ejecutivo se reduce sustancialmente. Ahora la Legislatura podrá pasar sobre el veto del Gobernador y aprobar una medida en la segunda sesión ordinaria del año en cuestión. Con el voto de dos (2) terceras partes de sus miembros, y sin límites ni controles constitucionales, este ciclo puede continuar repitiéndose, mermando paulatinamente el poder real del Primer Ejecutivo. Y es que bajo la interpretación mayoritaria nada impedirá que en el mañana la Asamblea Legislativa establezca terceras o más sesiones ordinarias anuales con los efectos antes expresados.
En Silva v. Hernández Agosto, 118 D.P.R. 45, 57 (1986), reiteramos que “[l]a teoría de la separación de poderes requiere que las facultades delegadas por el pueblo en la Carta Constitu-tiva se distribuyan entre las tres ramas. Su premisa es evitar la concentración de poderes en una sola”. (Énfasis suplido.)
Es evidente que la Ley Núm. 138, supra, trastoca sustancial y peligrosamente el esquema de balance de poderes vislumbrado por los forjadores de nuestra Constitución. Indiscutiblemente, debilita la figura del Gobernador ante la Rama Legislativa al afectar su facultad para convocar a asamblea extraordinaria, hacer nombramientos de receso y ejercer eficazmente el poder del veto.
*448Una nota cautelar final. Se habrá notado que nuestro disentir no cuestiona las necesidades legítimas que tuvo la Asamblea Legislativa para ampliar el término de sus labores. Sólo evalua-mos el medio escogido de una segunda sesión ordinaria anual. La gran diferencia con la mayoría —más allá de una interpretación del legajo constitucional— es nuestra visión de que en una democracia las soluciones a los problemas tienen que canalizarse por las vías constitucionales. En este sentido, resulta claro que más allá de su sabiduría, LA NECESIDAD LEGISLATIVA NO ES SINÓNIMO DE FACULTAD CONSTITUCIONAL IRRESTRICTA.
Por los fundamentos expuestos, confirmaríamos el decreto de inconstitucionalidad del tribunal de instancia.

(1) Durante la Sesión Ordinaria de 1987, la Asamblea Legislativa consideró una pieza similar. El Proyecto de la Cámara 1240 enmendaba la Ley Núm. 9 de 9 de abril de 1954 (2 L.P.R.A. secs. 1a y 202 et seq.) para disponer la celebración de dos (2) sesiones ordinarias anuales y facultar a la Asamblea Legislativa a extenderlas mediante resolución concu-rrente.
El 14 de junio de 1987 dicho proyecto fue objeto de un “veto de bolsillo” por el Primer Ejecutivo y se expresaron reservas sobre su validez constitucional en el memorando que le cursó el Ledo. Lino J. Saldaña.


(2) Tampoco podemos perder de vista que ante la consideración de la Asamblea Constituyente estuvo sometida y fue rechazada la alternativa de un sistema de “sesiones divididas o bifurcadas”. La nueva Constitución de Puerto Rico, Río Piedras, Ed. U.P.R., Escuela de Administración Pública, 1954, págs. 389-391.